DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 31 of U.S. Patent No. 9,352,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and the ‘166 patent both claim a WCD system, comprising a support structure, an energy storage module, a discharge circuit, and a speaker.  The present application further limits the device by reciting a processor configured to determine if the patient could be suffering from Pulseless Electrical Activity.  The ‘166 patent teaches determining whether or not a shock condition is met (see claim 6).  This reads on the limitation of determining if a patient could be suffering from Pulseless Electrical Activity, because such activity would require shock therapy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US PGPUB 2006/0270952 – in IDS).
Regarding claims 1, 8, and 15, Freeman discloses a wearable cardiac defibrillator (WCD) system and a  non-transitory computer-readable storage medium storing one or more programs, and a method (e.g. paragraphs 15 – 16), comprising: a support structure configured to be worn by a patient (e.g. paragraphs 75 and 80); an energy storage module configured to be coupled to the support structure and to store an electrical charge (e.g. paragraph 75); a discharge circuit configured to be coupled to the energy storage module and to discharge the electrical charge through the patient while the support structure is worn by the patient (e.g. paragraph 90); a measurement circuit coupled to the support structure and configured to render a physiological input from a patient physiological signal; a processor configured to determine from the physiological input whether the patient physiological signal indicates that the patient could be suffering from Pulseless Electrical Activity (P.E.A.) (e.g. paragraph 51); and a speaker system coupled to the support structure and configured to output, if it is so determined, a transmitted sound that communicates a request to a bystander to render aid to the patient, the aid including to perform Cardio Pulmonary Resuscitations (CPR) on the patient (e.g. paragraph 75).
Regarding claims 2, 9, and 16, Freeman discloses a motion detector coupled to the support structure, and in which it is so determined also from a motion detector signal generated by the motion detector (e.g. paragraph 16).
Regarding claims 3, 4, 10, 11, 17, and 18, Freeman discloses an alerting mechanism configured to attract the attention of the patient when activated; and an inputting mechanism, and in which the alerting mechanism is activated, and it is so determined only if no entry is received in the inputting mechanism responsive to the alerting mechanism being activated (e.g. paragraph 80).
Regarding claims 5, 12, and 19, Freeman discloses the transmitted sound includes a transmitted sound having substantially periodic contents designed to assist the bystander to perform CPR chest compressions on the patient while the support structure is worn by the patient (e.g. paragraph 18).
Regarding claims 7, 14, and 21, Freeman discloses the transmitted sound further communicates a request to say: "CLEAR", "YES", "ALL CLEAR", "NO" or "WAIT" (e.g. paragraphs 5 and 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al.
Regarding claims 6, 13, and 20, Freeman discloses the claimed invention except for the transmitted sound further communicates a request to not remove the support structure from the patient.  Freeman, however teaches it is known that an AED or WCD includes a system which instructs the user on what steps to perform (e.g. paragraphs 5, 6, and 72 – 74).  It is known that the WCD must be warn in order for the device to operate.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a prompt to not remove the support structure of the patient, since this is a known step in the therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792